This is an appeal by the defendant from a judgment and from a denial of a motion for a new trial. The action was brought to recover for personal injuries alleged "to have been sustained by the plaintiff as the result of falling on the floor in one of the defendant’s stores in the city of Binghamton. The floor in question was a wooden floor and it is claimed that it had been oiled in such a way as to be left in a slippery condition. There was proof that the same condition existed in the morning and of another person’s slipping on the floor. The accident happened at about five o’clock in the afternoon. The plaintiff was proceeding along the aisles of the store, after having made some purchases, to make other purchases and had gotten half way through one of the side aisles when she slipped, and fell receiving the injuries for which she has recovered. Her clothes were covered with oil and there was oil on the floor where she fell. Under all of the evidence in the case there was a fair question of fact for the jury as there was a sharp conflict in some of the evidence. There was evidence that for over a week there had been oil upon the floor and that the plaintiff’s clothing was saturated with it when she got up. The judgment and order appealed from should be affirmed, with costs. Judgment and order unanimously affirmed with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.